PER CURIAM.
This cause is before us on appeal from a nonfinal order entered pursuant to Rule 9.130(3)(C)(ii), Florida Rules of Appellate Procedure, denying the motion to authorize payment (of attorney fees), holding, in part, that a lawyer’s retaining lien is not a secured claim as contemplated under Section 631.011(14), Florida Statutes (1983), and determining the right to immediate possession of the funds at issue. We reverse.
. The issue on appeal is whether an attorney’s common law retaining lien can be foreclosed by setoff against funds of an insolvent insurer which are in the attorney’s possession.
Although the trial court’s decision was arguably correct at the time it was entered, the Supreme Court in Mones v. Smith, 486 So.2d 559 (Fla.1986), held that attorneys’ trust accounts are subject to setoff for past legal services rendered in unrelated cases so long as the client’s funds which are entrusted to the attorney are not being held in trust for a specific purpose. Thus, relying on Mones, we reverse and certify the following question to the Supreme Court of Florida as being of great public importance:
IS PROPERTY HELD PURSUANT TO AN ATTORNEY’S COMMON LAW RETAINING LIEN SUBJECT TO FORECLOSURE?
BOOTH, C.J., and ERVIN and THOMPSON, JJ., concur.